Citation Nr: 0515706	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-32 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to March 8, 2000, for 
the award of service connection for myofacial pain 
dysfunction.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
October 1990, from November 1990 to May 1991, and from 
December 1991 to April 1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  


FINDING OF FACT

Neither a formal nor informal claim of entitlement to service 
connection for myofacial pain dysfunction was received prior 
to March 8, 2000.


CONCLUSION OF LAW

The requirements for an effective date prior to March 8, 
2000, for the grant of service connection for myofacial pain 
dysfunction have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from September 1986 to 
October 1990, from November 1990 to May 1991, and from 
December 1991 to April 1992 in the United States Army.

On November 13, 1990, VA received the veteran's claim of 
entitlement to service connection for calluses, hypertension, 
residuals of a mammogram, an ulcer condition, and a hiatal 
hernia.  In a February 1991 rating decision, service 
connection was granted for hypertension and denied as to the 
issues of residuals of calluses, residuals of a mammogram, 
and an ulcer condition.  Following a VA examination in 
September 1991, the RO issued a rating decision in January 
1992 granting an increased rating, to 10 percent, for 
service-connected hypertension, granting service connection 
for calluses, and denying service connection for an ulcer 
condition, hiatal hernia, and fibrocystic breast disease.  

On May 7, 1992, VA received the veteran's claim of 
entitlement to service connection for an injury to her right 
upper first pre-molar.  On June 15, 1994, VA received a 
statement from the veteran indicating that she filed for 
"dental assistance" at the Allen Park VA Medical Center 
within 90 days of separation from the service and was denied.  
She stated that she wished to appeal such decision.  In 
September 1994, the RO sent the veteran a letter indicating 
that if the veteran wished to appeal the denial of 
entitlement to dental benefits issued by Allen Park VA 
Medical Center, she should contact such facility.  

On March 8, 2000, the RO received a request for a rating for 
trauma/dental from the Detroit VA Medical Center Dental 
Clinic.  On September 12, 2000, VA received a claim of 
entitlement to service connection for temporomandibular joint 
(TMJ) syndrome as a result of service in Saudi Arabia.  The 
veteran also stated that her tooth on the right side was 
never replaced after surgery.  On April 24, 2001, the veteran 
faxed a statement to the RO indicating that she disagreed 
with the decisions denying her service connection for TMJ and 
an ulcer disorder.  She indicated that she first filed her 
claim in November 1990.  

In a rating decision dated in December 2001 (mailed in 
January 2002), it was found that tooth number 5 was injured 
by trauma in service for dental treatment purposes.  The 
rating decision noted the veteran's May 7, 1992, statement 
and found that her service medical records confirmed the 
extraction of tooth number 5 while the veteran was on active 
duty during the Gulf War.  Thereafter, the veteran was 
scheduled for a January 2002 VA examination to evaluate her 
TMJ syndrome.  In a rating decision dated in April 2002 
(mailed in May 2002), service connection for a jaw 
disability, described as myofacial pain dysfunction, was 
granted and evaluated as 10 percent disabling, effective 
September 12, 2000.  In April 2003, the veteran submitted a 
notice of disagreement as to the effective date.  
Specifically, she argued that the effective date should be 
the date after discharge, April 4, 1992.  

In May 2003, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  She stated that her 
effective date should be April 4, 1992, for the grant of 
service connection for her TMJ problems as she submitted a 
claim on May 7, 1992, within one year of her service 
discharge.  The veteran indicated that she filed a claim for 
an injury to her pre-molar on May 7, 1992, and did not 
receive a decision on such claim until December 2001.  The 
veteran also argued that the effective date should be the 
date of injury.

In an October 2003 DRO decision, issued as a statement of the 
case, the veteran was granted an earlier effective date of 
March 8, 2000.  The DRO found that on March 8, 2000, a 
request for a dental rating was received from the Detroit VA 
Medical Center.  Such was construed as an informal claim that 
was followed within one year by the veteran's formal claim of 
entitlement to service connection for TMJ syndrome on 
September 12, 2000.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The veteran explicitly indicated in a September 12, 2000, 
statement that she wished to file a claim for service 
connection for TMJ syndrome.  In accordance with the VCAA, 
the veteran was provided notice of the VCAA provisions as 
well as the regulations governing service connection in an 
April 2001 letter.

With respect to the duty to notify, in April 2001, the RO 
sent the veteran a letter explaining her role in the claims 
process and asking her to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The veteran was advised that VA would help her 
obtain medical records, employment records, or records from 
other Federal agencies.  However, the letter indicated that 
the veteran must provide enough identifying information about 
the records.  The veteran was informed that in order to 
substantiate her claim for service connection, evidence of a 
current disability and a nexus between such and service was 
necessary.  Also, the veteran was advised that she could help 
with her claim by providing current medical evidence showing 
her TMJ syndrome condition, medical evidence relating the 
condition to an injury or illness incurred during military 
service, and evidence showing continuity of treatment since 
discharge.   

Following the April 2002 rating decision granting service 
connection for myofacial pain dysfunction, the veteran 
submitted a notice of disagreement as to the assigned 
effective date.  In an opinion, VA's General Counsel 
considered the question of whether VA must notify a claimant 
via a VCAA letter of the information and evidence necessary 
to substantiate an issue first raised in a notice of 
disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must 
notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the case 
if the action does not resolve the disagreement either 
by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of 
its decision on a claim for which VA has already given 
the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not 
require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised 
issue. 

See VAOPGCPREC 8-03 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  The Board 
finds that, in the veteran's case, under the holding in 
VAOPGCPREC 8-03, further notice from VA to the veteran is not 
required with regard to her claim for an effective date prior 
to March 8, 2000, for the award of service connection for 
myofacial pain dysfunction discussed herein because documents 
issued to the veteran provided notice sufficient to enable 
her to prepare and present argument directly pertinent to her 
appeal.  

The veteran's argument on appeal is limited to her 
interpretation of governing legal authority, to include her 
contentions that she is entitled to an earlier effective date 
of April 4, 1992, the day after she was discharged from 
service as she filed a claim for dental benefits within one 
year following such discharge, or, alternatively, a date in 
1990, when the original disability began.  As such, all 
pertinent information and evidence is already contained in 
the claims file.  There is no outstanding information or 
evidence that would help substantiate the veteran's claim.  

VA's General Counsel has held that in cases where a claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a 
claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 
5-04 (June 23, 2004).  

Moreover, in the circumstances of this case, where there is 
no legal basis for entitlement to an effective date prior to 
March 8, 2000, a remand for additional development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Additionally, because the RO 
has provided the veteran with all required notice relevant to 
the legal basis for the denial of her claim, the Board finds 
that there is no prejudice in proceeding with the claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); cf. Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

Analysis

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his representative, a Member of Congress, or 
some person acting as next of friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date is was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  
Under VA regulations, an informal claim application must be 
written.  Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that March 
8, 2000, is the correct date for the grant of service 
connection for myofacial pain dysfunction.  The Board 
acknowledges the veteran's arguments that she is entitled to 
an effective date of April 4, 1992, the day after her 
discharge from service, as she filed a claim for dental 
benefits on May 7, 1992, within a year of her service 
discharge, or, alternatively a date in 1990, when the 
original in-service disability began.  While the veteran 
filed a claim on May 7, 1992, that claim was specifically for 
service connection for an injury to her right upper first 
pre-molar.  Under the provisions of 38 C.F.R. § 3.155, this 
claim cannot be accepted as an informal claim for myofacial 
pain syndrome because the communication of May 7, 1992, is 
limited to an injury to a tooth.  In the statement of May 7, 
1992, the appellant stated, "I received an injury to my Rt 
upper 1st premolar."  She made no reference to myofacial pain 
syndrome or to facial pain.  Therefore, the statement does 
not contain an indication of an intent to apply for service 
connection for myofacial pain syndrome.

In a June 15, 1994, communication, the veteran indicated that 
she wished to appeal the denial of her dental benefits; 
however, she made no indication of an intent to apply for 
service connection for TMJ syndrome or myofacial pain 
dysfunction.  The RO initially received a request for a 
dental rating for treatment purposes from the Detroit VA 
Medical Center on March 8, 2000.  Such was construed as an 
informal claim for entitlement to service connection for TMJ 
syndrome/myofacial pain syndrome.  If a formal claim is 
received within one year, such claim will be considered filed 
as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a).  Following the March 8, 2000, receipt 
of the veteran's informal claim, a formal claim of 
entitlement to service connection for TMJ syndrome was 
received on September 12, 2000.  As such, the correct 
effective date for the grant of service connection for 
myofacial pain dysfunction is March 8, 2000.  

Moreover, regarding the veteran's argument that she is 
entitled to an effective date in 1990 for when her TMJ 
syndrome began, the effective date of an award of service 
connection is not based on the date the veteran claims the 
disabilities appeared; rather, the effective date is assigned 
based on consideration of the date that the application upon 
which service connection was eventually awarded was received 
by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 
(1999).  As indicated previously, as the veteran's informal 
claim was received on March 8, 2000, followed by the receipt 
of a formal claim on September 12, 2000, March 8, 2000, is 
the correct date for the grant of service connection for 
myofacial pain dysfunction.  In light of such, the Board 
concludes that the preponderance of the evidence is against 
the claim and that there is no basis for assignment of an 
effective date prior to March 8, 2000, for the award of 
service connection for myofacial pain dysfunction. 


ORDER

An effective date prior to March 8, 2000, for the award of 
service connection for myofacial pain dysfunction is denied. 



	                        
____________________________________________
	G. H.  Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


